Capozzoli, J.
(dissenting). I most certainly approve of the objectives of the-Model Cities Program and it is laudable indeed that it seeks to afford the residents of blighted neighborhoods “ maximum opportunities for jobs in the projects and activities of the program ”. The particular program, which has led to the institution of this suit, will provide fine opportunities for young men in the age bracket 16 to 27 to prepare for their futures and it should be legally supported. The difficulty which is presented does not arise from the program, it arises out of the obvious evasion by the City Civil Service Commission of the constitutional requirement of appointments on the basis of merit and fitness. To say to other young men ip the same age bracket that they *131cannot participate in this excellent program, because they do not live in a particular neighborhood is a complete abandonment of the principle of merit and fitness, discriminatory and unfair. It does not contribute to harmonious relations amongst the residents of our city and, indeed, is likely to create discord, dissension and unrest at a time when everyone is striving for peace and understanding;
Because of this and for all the reasons expressed by the trial court in its excellent opinion, I dissent.
Nunez and Kupferman, JJ., concur with Stevens, P. J.; Capozzoli, J., dissents in an opinion, in which Lane, J., concurs.
Judgment, Supreme Court, New York County, entered on April 18, 1972, reversed, on the law, and vacated, without costs and without disbursements, and the petition dismissed.